Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Application filed March 11, 2021.

3.	Claims 1-20 have been examined and are pending with this action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonio et al. (US 10,891,129) in view of Official Notice.

INDEPENDENT:
As per claim 1, Antonio teaches a method for configuring a DevOps job comprising: 
receiving submission of a DevOps tool from a user (see Antonio, col.6, lines 38-40: “By way of example, the toolchain integration platform 204 may detect a new source code has been added to a code repository (not shown)”); 
receiving tool authentication information and receiving tool configuration data associated with the DevOps tool through an interface from the user (see Antonio, col.1, lines 65-67: “A devops toolchain may include a 65 selected configuration and allocation of devops tools to implement various stages of devops”; col.5, line 65-col.6, line 9: “The devops integration controller 202 may receive a toolchain configuration 208 (302). The toolchain configuration 208 may include a parameters that identify one or more devops tools, actions provided by devops tools (such as procedural calls), object identifiers for data to be passed to the calls, and/or other information that establishes communication with a devops tool or allocated instance of a devops tool. For example, the toolchain configuration may include internet protocol (IP) addresses, credentials, account numbers or other information that establishes communication with an instance of devops tool deployed on premises or in a cloud environment”; and col.6, lines 10-15: “The devops integration controller 202 may receive the toolchain configuration 208 from various sources. For example, the devops integration controller 202 may receive one or more parameters of the toolchain configuration via a graphical user interface”); 
storing the DevOps tool in a tool registry including storing the authentication information in a vault and storing the tool configuration data in a database (see Antonio, Fig.1, 106: Devops Toolchain; and col.4, lines 43-46: “The distributed ledger network 112 may include participant nodes that respectively communicate based on a consensus protocol to access and submit information stored on blockchains of a distributed ledger”); 
subsequent to storing the DevOps tool in the tool registry, receiving a selection of the DevOps tool for inclusion in a DevOps job along with one or more other DevOps tools (see Antonio, col.12, lines 59-60: “The graphical user interface may further include controls for receiving a deployment request”; and col.4, lines 1-4: “The devops toolchain 106 may include a selected configuration of tools to implement development operations. Devops tools may be executed in a sequence based on the devops workflows of an organization”); 
in response to receiving the selection, automatically and without further user intervention (see Antonio, col.1, lines 64-65: “Organizations may generate toolchains to automate devops processes”): 
accessing the DevOps tool from the tool registry including accessing the tool configuration data from the database (see Antonio, col.4, lines 43-46: “The distributed ledger network 112 may include participant nodes that respectively communicate based on a consensus protocol to access and submit information stored on blockchains of a distributed ledger”; and col.13, lines 33-34: “The memory 1320 may be any device for storing and retrieving data or any combination thereof”); and 
configuring the DevOps tool in accordance with the accessed authentication information and accessed tool configuration data as part of the DevOps job and for interaction with the one or more other DevOps tools (see Antonio, col.2, lines 53-56: “The devops deployment instruction may include an instruction to configure the integrated devops environment to communicate with devops tools identified in the optimal tool path.”; and col.3, lines 34-43: “The devops deployment instruction may include an instruction to configure the integrated devops environment to communicate with devops tools identified in the optimal tool path… For example, a devops tool may include a system to plan, create, verify, package, release, configure, and/or monitor development artifacts such as functional requirements, source code, builds, automated tests, and other artifacts according to devops practices”); and 
deploying the DevOps job (see Antonio, col.4, lines 13-16: “Since each devops tool and toolchain may generate unique information, the blockchain may provide a standardized reporting interface and a source of rich tool information across multiple deployments”).
Antonio does not explicitly teach accessing the authentication information from the vault, however, Antonio does teach receiving information regarding credentials (see Antonio, col.5, line 65-col.6, line 9: “For example, the toolchain configuration may include internet protocol (IP) addresses, credentials, account numbers or other information that establishes communication with an instance of devops tool deployed on premises or in a cloud environment”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Antonio in view of Official Notice so that the authentication information from the vault is accessed.  One would be motivated to do so because providing credentials for authentication via stored authentication information to gain access to secure information is well-known, routine, and conventional.

As per claim 11, Antonio teaches a system comprising: 
a processor (see Antonio, col.13, lines 21-32: “The processor 1316 may be one or more devices operable to execute logic”); 
system memory coupled to the processor and storing instructions configured to cause the processor (see Antonio, col.13, lines 21-32: “The logic may include computer executable instructions or computer code stored in the memory 1320 or in other memory that when executed by the processor 1316, cause the processor 1316 to perform the operations of the development node 102, the integrated devops environment 104, the DLT platform 114, the local blockchain of the development node 102, the optimization node 108, the DDO framework 110, the DLT platform 118, the local blockchain 120 of the optimization node 108, the system 100, and/or other logic described herein”) to: 
receive submission of a DevOps tool from a user (see Antonio, col.6, lines 38-40: “By way of example, the toolchain integration platform 204 may detect a new source code has been added to a code repository (not shown)”); 
receive tool authentication information and receiving tool configuration data associated with the DevOps tool through an interface from the user (see Antonio, col.1, lines 65-67: “A devops toolchain may include a 65 selected configuration and allocation of devops tools to implement various stages of devops”; col.5, line 65-col.6, line 9: “The devops integration controller 202 may receive a toolchain configuration 208 (302). The toolchain configuration 208 may include a parameters that identify one or more devops tools, actions provided by devops tools (such as procedural calls), object identifiers for data to be passed to the calls, and/or other information that establishes communication with a devops tool or allocated instance of a devops tool. For example, the toolchain configuration may include internet protocol (IP) addresses, credentials, account numbers or other information that establishes communication with an instance of devops tool deployed on premises or in a cloud environment”; and col.6, lines 10-15: “The devops integration controller 202 may receive the toolchain configuration 208 from various sources. For example, the devops integration controller 202 may receive one or more parameters of the toolchain configuration via a graphical user interface”); 
store the DevOps tool in a tool registry including storing the authentication information in a vault and storing the tool configuration data in a database (see Antonio, Fig.1, 106: Devops Toolchain; and col.4, lines 43-46: “The distributed ledger network 112 may include participant nodes that respectively communicate based on a consensus protocol to access and submit information stored on blockchains of a distributed ledger”); 
subsequent to storing the DevOps tool in the tool registry, receive a selection of the DevOps tool for inclusion in a DevOps job along with one or more other DevOps tools (see Antonio, col.12, lines 59-60: “The graphical user interface may further include controls for receiving a deployment request”; and col.4, lines 1-4: “The devops toolchain 106 may include a selected configuration of tools to implement development operations. Devops tools may be executed in a sequence based on the devops workflows of an organization”); 
in response to receiving the selection, automatically and without further user intervention (see Antonio, col.1, lines 64-65: “Organizations may generate toolchains to automate devops processes”): 
access the DevOps tool from the tool registry including accessing the tool configuration data from the database (see Antonio, col.4, lines 43-46: “The distributed ledger network 112 may include participant nodes that respectively communicate based on a consensus protocol to access and submit information stored on blockchains of a distributed ledger”; and col.13, lines 33-34: “The memory 1320 may be any device for storing and retrieving data or any combination thereof”); and 
configure the DevOps tool in accordance with the accessed authentication information and accessed tool configuration data as part of the DevOps job and for interaction with the one or more other DevOps tools (see Antonio, col.2, lines 53-56: “The devops deployment instruction may include an instruction to configure the integrated devops environment to communicate with devops tools identified in the optimal tool path.”; and col.3, lines 34-43: “The devops deployment instruction may include an instruction to configure the integrated devops environment to communicate with devops tools identified in the optimal tool path… For example, a devops tool may include a system to plan, create, verify, package, release, configure, and/or monitor development artifacts such as functional requirements, source code, builds, automated tests, and other artifacts according to devops practices”); and 
deploy the DevOps job (see Antonio, col.4, lines 13-16: “Since each devops tool and toolchain may generate unique information, the blockchain may provide a standardized reporting interface and a source of rich tool information across multiple deployments”).
Antonio does not explicitly teach accessing the authentication information from the vault, however, Antonio does teach receiving information regarding credentials (see Antonio, col.5, line 65-col.6, line 9: “For example, the toolchain configuration may include internet protocol (IP) addresses, credentials, account numbers or other information that establishes communication with an instance of devops tool deployed on premises or in a cloud environment”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Antonio in view of Official Notice so that the authentication information from the vault is accessed.  One would be motivated to do so because providing credentials for authentication via stored authentication information to gain access to secure information is well-known, routine, and conventional.

DEPENDENT:
As per claims 2 and 12, which respectively depend on claims 1 and 11, Antonio further teaches wherein receiving submission of a DevOps tool from a user comprises receiving submission of the DevOps tool from a first user (see Antonio, col.5, lines 52-56: “the DLT platform locally implemented by the participant nodes may provide user interfaces, application programming interfaces (APIs), services related to management of the distributed ledger”; and col.6, lines 10-15: “The devops integration controller 202 may receive the toolchain configuration 208 from various sources. For example, the devops integration controller 202 may receive one or more parameters of the toolchain configuration via a graphical user interface”); and 
wherein receiving a selection of the DevOps tool for inclusion in the DevOps job comprises receiving the selection of the DevOps tool from a second user, wherein the second user is different than the first user (see Antonio, col.12, lines 56-64: “The graphical user interface may further include controls for receiving a deployment request”).
As per claims 3 and 13, which respectively depend on claims 1 and 11, Antonio further teaches wherein receiving tool configuration data associated with the DevOps tool comprises receiving one or more of: tool compliance data, tool licensing data, tool contact data, tool owner data, project data, application data, tool create configuration metadata (see Antonio, col.5, line 65-col.6, line 9: “The devops integration controller 202 may receive a toolchain configuration 208 (302). The toolchain configuration 208 may include a parameters that identify one or more devops tools, actions provided by devops tools (such as procedural calls), object identifiers for data to be passed to the calls, and/or other information that establishes communication with a devops tool or allocated instance of a devops tool”).
As per claims 4 and 14, which respectively depend on claims 1 and 11, Antonio further teaches wherein configuring the DevOps tool comprises configuring the DevOps tool for a first pipeline (see Antonio, col.2, lines 20-22: “The optimization node may generate, in response to detection of the tool event token, a new tool path”).
As per claims 5 and 15, which respectively depend on claims 4 and 14, Antonio and Official Notice teach further comprising: 
subsequent to configuring the DevOps tool for a first pipeline, receiving a further selection of the DevOps tool for inclusion in a second pipeline (see Antonio, col.2, lines 6-9: “devops tools are selected based on the subjective standards and opinions”; and col.12, lines 56-64: “In some examples, the DDO framework may generate a graphical user interface, which allows users to view the toolchain configuration 208 and/or an optimized tool path”); 
in response to receiving the further selection, automatically and without further user intervention: 
again accessing the DevOps tool from the tool registry including accessing the authentication information from the vault and accessing the tool configuration data from the database (see Antonio, col.1, lines 65-67: “A devops toolchain may include a selected configuration and allocation of devops tools to implement various stages of devops”; col.13, lines 33-34: “The memory 1320 may be any device for storing and retrieving data or any combination thereof”; and claim 1 rejection above for rationale); and 
configuring the DevOps tool in accordance with the accessed authentication information and accessed tool configuration data for the second pipeline (see Antonio, col.2, lines 53-56: “The devops deployment instruction may include an instruction to configure the integrated devops environment to communicate with devops tools identified in the optimal tool path”).
As per claims 6 and 16, which respectively depend on claims 1 and 11, Antonio further teaches wherein receiving submission of a DevOps tool from a user comprises receiving submission of a DevOps tool directed to one or more DevOps initiatives selection from among: plan, create, verify, package, release, configure, monitor, or version control (see Antonio, col.3, lines 30-43: “a devops tool may include a system to plan, create, verify, package, release, configure, and/or monitor development artifacts such as functional requirements, source code, builds, automated tests, and other artifacts according to devops practices”).
As per claims 7 and 17, which respectively depend on claims 1 and 11, Antonio further teaches wherein receiving submission of a DevOps tool from a user comprises receiving submission of a DevOps tool in a category selected from among: configuration management, continuous integration, source control, build tools, containerization, continuous verification, quality and testing, monitoring, logging, security, static code analysis, dynamic code scanning, threat vulnerability management, container scanning, or continuous deployment and continuous delivery (see Antonio, col.3, lines 45-59: TABLE 1).
As per claims 8 and 18, which respectively depend on claims 1 and 11, Antonio further teaches wherein receiving tool authentication information comprises receiving a token (see Antonio, [00]: “The tool event token 210 may include a token representative of an action performed, or to be performed, by a devops tool”).
Antonio does not explicitly teach wherein configuring the DevOps tool in accordance with the accessed authentication information comprises validating the token, however Antonio does teach tokens and therefore take Official Notice.
It is well-known, routine, and conventional that tokens are verified when tokens are employed for security.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Antonio in view of Official Notice so that wherein configuring the DevOps tool in accordance with the accessed authentication information comprises validating the token.  One would be motivated to do so because verifying or validating tokens are well-known, routine, and conventional and because Antonio further teaches in paragraph 3, lines 36-43, “the toolchain configuration may include internet protocol (IP) addresses, credentials, account numbers or other information that establishes communication with an instance of devops tool deployed”.
As per claims 9 and 19, which respectively depend on claims 1 and 11, Antonio further teaches wherein configuring the DevOps tool comprises determining one or more of: dependencies, sequence, and compatibility between the DevOps tool and the one or more other DevOps tools (see Antonio, col.4, lines 3-7: “Devops tools may be executed in a sequence based on the devops workflows of an organization. The input to a subsequent devops tool in the toolchain 106 may be derived from ( or include) an output from a preceding devops tool in the toolchain 106.”).
As per claims 10 and 20, which respectively depend on claims 1 and 11, Antonio further teaches wherein configuring the DevOps tool comprises configuring the DevOps tool to use both on-premise resources of the user and cloud resources of a cloud service provider (see Antonio, col.3, lines 36-39: “A devops tool may include an on-premises and/or cloud-based computer implemented service that that automates development operations”; and col.4, lines 36-38: “The development node 102, the optimization node 108, and/or other participant nodes may include a local instance of a DLT platform and a local instance of a blockchain”).


Conclusion
5.	For the reasons above, claims 1-20 have been rejected and remain pending.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443